DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should read “A method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayasaka et al. (US 2010/0142770).
	In regard to claims 1 and 11, Hayasaka et al. teach a method for determining image reconstruction parameters in an optical biometric imaging device comprising a plurality of microlenses forming a microlens array and an image sensor arranged to receive light having passed through the microlenses, the method comprising: by the image sensor (element 13), capturing a plurality of sub-images together representing an image of a biometric object (element 2) in contact with a sensing surface of the biometric imaging device (fig. 1), each sub-image corresponding to a respective microlens (element 12 and fig. 3), wherein sub-images corresponding to adjacent microlenses are partially overlapping; and determining a demagnification factor based on an overlap of at least a subset of the plurality of sub-images (fig. 8 and paragraph 60. Hayasaka et al. teach changing the central region based upon overlap. This change in the central region is based upon image magnification (see paragraph 58, magnification correction). This is a demagnification factor).
	In regard to claims 2 and 12, Hayasaka et al. teach determining a spatial offset between two captured adjacent sub- images corresponding to two adjacent microlenses; and determining the demagnification factor based on the determined spatial offset (paragraph 58, ranges not appropriate).
	In regard to claim 3, Hayasaka et al. teach wherein determining a spatial offset comprises determining a cross correlation between the two captured adjacent sub-images (paragraph 59, influence of adjacent regions is cross correlation).
	In regard to claim 10, Hayasaka et al. teach using the demagnification factor in an image reconstruction process to form an image to be used for biometric verification (paragraph 9).
	In regard to claim 14, Hayasaka et al. teach a biometric imaging device (paragraph 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. in view of Xiang et al. (US 2020/0285345).
	In regard to claim 13, Hayasaka et al. teach all the elements of claim 13 except a hexagonal array of microlenses.
	Xiang et al. teach a hexagonal array of microlenses (fig. 9 and paragraph 93).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hayasaka et al. with the hexagonal array of Xiang et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Hayasaka et al. with the hexagonal array of Xiang et al. because absent a showing of criticality, the hexagonal array of Xiang et al. would work equally as well as the array of Hayasaka et al. and would provide predictable results.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claim 4, the prior art fails to teach make obvious the X and Y dimension cross correlation factors as required.
In regard to claim 6, the prior art fails to teach or make obvious the figure of merit in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623